ACCEPTED
                                                                                                   12-17-00349-CR
                                                                                       TWELFTH COURT OF APPEALS
                                                                                                    TYLER, TEXAS
                                                                                                11/29/2017 1:22 PM
                                                                                                         Pam Estes
                                                                                                            CLERK


                                       NO.12-17-00349-CR

 DERIL ELDER                                    □     IN THE 12*" COURT OF FILED
                                                                           APPEALS
                                                                                 IN
                                                D                  12th COURT OF APPEALS
                                                                        TYLER, TEXAS
 vs.                                            D                  11/29/2017 1:22:05 PM
                                                D                         PAM ESTES
 STATE OF TEXAS                                 □     SMITH COUNTY, TEXAS Clerk

                          MOTION TO WITHDRAW AS COUNSEL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes John R. Jarvis, Movant, and brings this Motion to Withdraw as Counsel and

in support thereof shows:

        1.     Movant is attorney of record for DERIL ELDER, and was appointed by the Court

to represent Defendant.

       2.      DERIL ELDER filed a pro-se notice of appeal without notifying Counsel.

       3.      DERIL ELDER has been notified of his right to object to this withdrawal as well

as the following settings by regular mail and certified mail at his current location of: DERIL

ELDER, BradshawUnit, IDC # 02163726, PO Box 9000; 3900 West Loop 571 North; Henderson,

TX 75653-9000. Phone number (903) 655-0880.

       4.      The pending settings and deadlines in this case are as follows:

               a.     Docketing Statement due December 1,2017

               b.     Record Due January 2, 2018

       5.    Counsel is not contracted to perform appeals and was not notified or consulted about

             filing an appeal in this case.

                                              PRAYER


       WHEREFORE, PREMISES CONSIDERED, Movant prays that the Court will grant his

motion to withdraw on the face of this pleading. Alternatively, Movant requests that the Court
set this matter for a hearing so that Movant may present evidence in support of this motion.



                                             Respectfully submitted,


                                             Jarvis Law Firm
                                            326 S. Fannin
                                            Tyler, Texas 75702
                                            Tel;(903)592-6576
                                            Fax:(903)592-


                                             John R. J^is
                                             State B^No.00798i2'80
                                             Attorney for Defendant




                                CERTIFICATE OF SERVICE


       This is to certify that on// * 3- ?         2017,a true and correct copy ofthe above and
foregoing document was served electronically on the District Attorney's Office, Smith County and

served on DERIL ELDER by regular mail and certified ma^


                                            DERIL^DER